Citation Nr: 0014154	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty service from March 1988 to 
March 1992. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted entitlement to service 
connection for hypertension and assigned a 10 percent 
evaluation thereto.  The veteran appealed that rating.

On previous occasions, the Board remanded the case to the RO 
for further development in September 1996, May 1997, and 
February 1999.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertensive vascular disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (1996) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has incurred an increase in his 
service-connected disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in 
August 1992 and a 10 percent rating was assigned effective in 
March 1992.  The veteran disagreed with the decision and the 
issue was ultimately characterized as entitlement to an 
increased rating.  In view of recent guidance, the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case and the supplemental statements of the 
case have indicated that all pertinent evidence has been 
considered, and the RO has determined that a 10 percent 
rating is to be assigned for the entire period at issue, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that the schedular 
ratings applicable to hypertension (DC 7101) essentially did 
not change as a result of these new revisions, and the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

The RO has rated the veteran's hypertension under DC 7101.  
Under the old DC 7101, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure readings that were predominantly 100 or greater 
warranted a 10 percent disability rating.  Hypertensive 
vascular disease manifested by diastolic pressure readings 
that were predominantly 110 or more with definite symptoms of 
the disease warranted a 20 percent disability rating.  If the 
symptoms are moderately severe and diastolic pressure 
readings predominantly 120 or more, a 40 percent evaluation 
was in order.  With diastolic pressure readings predominantly 
130 or more and severe symptoms, a 60 percent evaluation may 
be warranted.  Finally, Note 1 indicated that when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent would be assigned.  
38 C.F.R. § 4.104, DC 7101 (1996).  As such, the use of 
medication was considered in the assignment of a rating.  

The current DC 7101, now titled hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides a 
10 percent rating with diastolic pressure predominantly 100 
or more or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.  A 20 percent disability rating may be 
warranted with diastolic pressure readings predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation would be in order.  With diastolic 
pressure readings predominantly 130 or more, a 60 percent 
evaluation may be warranted.  Finally, Note 1 indicated that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Hypertension is 
defined to mean that the diastolic blood pressure is 
predominantly 90 or greater.  38 C.F.R. § 4.104, DC 7101 
(1999).  

In a VA general medical examination report dated in June 
1992, the veteran related a medical history of  hypertension.  
His blood pressure reading was 166/116 (sitting).  Subsequent 
blood pressure readings were 170/118 and 174/118.  The 
diagnosis was hypertension.  Outpatient treatment records 
dated in 1993 and 1994 show blood pressure readings 
essentially from the 150s-170s/74-104.  In March 1994, he 
sought treatment dizziness after his blood pressure 
medication had been changed two days before.  His initial 
blood pressure reading was 198/124.  He was treated with 
additional medication and his blood pressure dropped to 
123/64 after several hours.  

In a November 1994 personal hearing, the veteran's 
representative noted that a June 1992 VA examination report 
reflected that the veteran's diastolic blood pressure 
readings were consistently over 116, which warranted a higher 
rating.  The veteran further testified that the bottom number 
of his blood pressure was always over 100 and in the 110-120 
range.  He indicated that he was on blood pressure medication 
and visited the clinic about every six months.  Medications 
included diltiazem, three times daily, and an anti-anxiety 
medication, which he indicated helped to keep his blood 
pressure down by keeping him calm in certain situations.  He 
reported that the last time he took his blood pressure it was 
164/108 and that it seemed to fluctuate.  He also experienced 
fatigue and a feeling that his head is large when his blood 
pressure was high.  He related that he was told he had a 
possibly enlarged heart caused by the hypertension and 
underwent a work-up in 1991 but there was no heart disease, 
as such, shown.  He indicated that he had chest pain and 
pressure feelings then and continued to have those same 
feelings.  

In a February 1995 VA hypertension examination report, three 
blood pressure readings were noted to range from 158/102 to 
160/100.  Additional outpatient treatment records dated in 
1995-1997 reveal blood pressure readings essentially from the 
140s-170s/88-108, with the highest at 174/108 and the lowest 
at 134/68.  A February 1996 cardiac catheterization reflected 
that the veteran's coronary arteries were normal and he had a 
normal left ventricular ejection fraction.  The most recent 
outpatient treatment record dated in October 1997 shows a 
blood pressure reading of 158/86.  

Finally, in a July 1999 VA examination report, the veteran 
related a history of hypertension since 1990.  His 
medications include a potassium supplement, 
hydrochlorothiazide, and verapamil.  He had not taken his 
medication prior to the examination.  He indicated that he 
was told he had an enlarged heart in 1992.  The examiner 
noted that the veteran had undergone a thallium stress test 
in 1995, which demonstrated a defect involving the inferior 
septal wall.  Overall, the left ventricular chamber size was 
within normal limits.  Because of this, the veteran underwent 
a left heart catheterization in 1996, which showed normal 
coronary arteries.  The examiner remarked that the angiogram 
would be the goal standard and would prevail over the 
thallium stress test.  

Physical examination revealed that the veteran was alert and 
in no acute distress.  Blood pressure readings during the 
examination were reported at 140/105 (sitting), 150/100 
(lying), and 160/110 (standing).  Laboratory date indicated 
that the veteran's electrocardiogram showed sinus bradycardia 
with sinus arrhythmia.  An echocardiogram was normal with 
normal left ventricular chamber, normal left atrial chamber, 
normal right ventricular chamber, normal right atrial 
chamber, normal aortic root, and wall sizes were all listed 
as normal.  There was minimal tricuspid regurgitation and 
minimal mitral regurgitation.  The left ventricular ejection 
fraction was greater than 55 percent.  The chest X-ray was 
reportedly normal.  

The clinical impression was poorly controlled hypertension 
with no evidence of enlargement of the heart or signs of 
congestive heart failure.  With respect to the issue of a 
prior finding of intraventricular septal thickening, the 
examiner noted that the finding was not confirmed by 
echocardiogram.  The examiner concluded that it was always 
worrisome to the patients when they had an abnormal stress 
test but not always clear to the doctor why the stress test 
would be abnormal and an angiogram was then normal.  He 
concluded that cardiology apparently felt comfortable when 
the veteran had a normal coronary angiogram.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for hypertension is warranted under either the old or 
new criteria.  

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were essentially in 
the 150s/100s range.  While there are a few isolated 
diastolic readings greater than 110 (in June 1992, March 
1994, January 1996, June 1997), the diastolic readings are 
not predominantly greater than 110.  Further, a 10 percent 
evaluation is warranted under the old regulations for 
continuous medication use.  In this case, it is shown that 
the veteran was on antihypertensive medication and a 10 
percent evaluation was appropriate under the regulations in 
effect prior to January 1998.  

Similarly, a 10 percent evaluation is not warranted under the 
new regulations.  Specifically, the most recent VA 
examination report shows blood pressure readings at 140-
160/100-110, without medication, which does not satisfy the 
criteria a 20 percent evaluation requiring diastolic blood 
pressure readings predominantly 110 or more or a systolic 
reading of 200 or more.  Further, there is no evidence of an 
enlarged heart as shown by a normal echocardiogram.  
Moreover, the most recent VA examiner indicated that the left 
heart catheterization (which was normal) would take 
diagnostic precedent over an abnormal thallium stress test.  
Thus, the veteran's claim for an increased rating must be 
denied at this time.  

The Board has considered the veteran's written statements and 
sworn testimony that his hypertensive vascular disease is 
worse than currently evaluated.  Although his statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

